Citation Nr: 0504436	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-20 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for thoracic and 
lumbosacral spine disorder(s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  He also had active duty for training in the 1980s.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in February 2001, which, among other things, denied 
service connection for a thoracic and lumbar spine condition 
secondary to the service-connected left knee and/or left hip 
disability.  Appeal to the Board was perfected.  

The veteran cancelled a hearing scheduled to be held in 
November 2004, in Washington, D.C., before a Veterans Law 
Judge of the Board.  He did not request a rescheduled 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed before a decision 
on the merits of the claim of entitlement to service 
connection for thoracic and lumbosacral back disorder(s).  
Further development would ensure that the veteran's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The bases for remand are set forth 
below.   

The veteran's June 1975 active duty enlistment medical 
examination report and report of medical history document 
normal clinical findings for the musculoskeletal system and 
affirmative denials by the veteran as to then-existing or 
pre-existing back problems.  The active duty service medical 
records document neither a back injury nor complaints about 
back pain.  The February 1978 medical examination report, 
apparently completed in connection with impending separation 
(but several months before the actual date of separation), 
again, documents normal clinical evaluation results for the 
musculoskeletal system.  There is no separate medical history 
report dated in February 1978 or later, but the February 1978 
medical examination report documents the veteran's 
handwritten, signed statement that he is in "good health."  
The active duty service medical records do not include 
evidence of another medical examination between February and 
June 1978.

While active duty service medical records do not document an 
in-service back injury or any back problem, the record 
indicates that the veteran had active duty for training in 
the 1980s, during which time he suffered injuries that could 
have some bearing on the Board's evaluation of the present 
back disability claim.  More specifically, in April 1988, the 
veteran reportedly suffered a left knee injury while 
unloading a truck filled with heavy boxes.  He also reported 
a motor vehicle accident in January 1988, while undergoing 
driver training in a two and one-half ton Army truck, which 
resulted in a hip injury.  Service personnel records document 
authorization for active duty for training encompassing the 
dates of these incidents.  

Subsequently, service connection was established for left 
knee injury residuals (chondromalacia of the left patella and 
medial femoral condyle with traumatic arthritis) in a June 
1989 rating decision; service connection was established for 
left hip greater trochanteric bursitis in a March 1990 rating 
decision.  As for the left knee disability, a 10 percent 
disability evaluation has been in effect as of March 1989.  A 
10 percent disability rating has been in effect since April 
1999 for the left hip disability, which includes degenerative 
joint disease of the left hip.  See February 2001 rating 
decision.

The record includes a January 2001 addendum to a December 
2000 VA compensation and pension (C&P) orthopedic examination 
report, which concluded, essentially, that there is no basis 
for secondary service connection (that is, service connection 
based upon an etiological relationship between service-
connected left hip and/or left knee disability and the back 
disability now at issue).  However, the C&P examination 
apparently did not explicitly address the question of whether 
the veteran's current back disability (either thoracic or 
lumbosacral, or both) could be related to the April 1988 
incident and/or the January 1988 motor vehicle accident to 
support service connection on a direct basis.  

Based upon the record to date, medical care for back problems 
appears to have been received primarily in and after 2000.  
The record does not appear to document complaints of back 
problems in 1988 or shortly thereafter.  Nonetheless, the 
Board acknowledges the veteran's report in December 2000 (see 
C&P examination report) that he began to have back problems 
several years after the 1988 motor vehicle accident.  
Accordingly, the Board cannot ignore the possibility that a 
medical basis for direct service connection nonetheless could 
be found, based upon injury or incident during active duty 
for training.  Such a determination is in the province of 
medical professionals, and not of the Board.  Moreover, the 
record suggests that, sometime during the appeal period, the 
veteran began working as a security guard at an airport, 
which apparently involves lifting of luggage and other heavy 
items.  Further medical examination would enable 
consideration of whether such activity has any bearing on the 
veteran's current back problems.  

In consideration of the foregoing, the Board finds that the 
back disability claim should be remanded to the RO, via the 
AMC in Washington, D.C., for the following actions:

1.  Ask the veteran and/or his 
representative whether there exist any 
records not currently in the claims 
folder pertaining to the claim.  If so, 
obtain and associate them with the claims 
folder.

2.  After completing the above, schedule 
the veteran for a VA C&P orthopedic 
examination to determine whether his 
current thoracic and/or lumbosacral back 
disorder(s) is/are, at least as likely as 
not (by a probability of 50 percent), 
more likely than not (by a probability 
greater than 50 percent), or less likely 
than not (by a probability less than 50 
percent) etiologically related to the 
1988 motor vehicle accident and/or the 
1988 left knee injury during active duty 
for training.  The role of other, 
nonservice-related factors, such as the 
veteran's civilian work history, if 
relevant to the analysis of the issue, 
should be discussed in the report.  

The examiner should issue a written 
report of examination findings.  He 
should provide the specific bases or 
rationale for his opinion on an 
etiological relationship, if any.  If he 
is not able to opine on this issue 
without speculation or conjecture, then 
he should so state.  

The examiner should review the claims 
folder, particularly the portions 
concerning the 1988 active-duty-for-
training incidents (see, e.g., June 1989 
and March 1990 rating decisions) before 
issuing the written report.    

Appropriate diagnostic testing should be 
conducted if the examiner deems it 
appropriate.    

3.  Associate with the claims folder the 
examiner's written report, along with any 
diagnostic testing records associated 
with the examination.   

4.  Conduct any other appropriate 
evidentiary development.  

5.  Readjudicate the thoracic and 
lumbosacral back disability (or 
disabilities) claim.  

6.  The directives in this remand order 
must be completed consistent with VCAA, 
VA regulations implementing VCAA, and 
controlling law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA 
duties continue to be binding on further 
RO adjudication of this claim.  
     
7.  If the decision remains adverse to 
the veteran, issue an updated 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

In remanding this matter, the Board intimates no opinion as 
to any issue, legal or factual, pertinent to the claim, or as 
to the ultimate outcome of this case.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


